DEED IN LIEU AGREEMENT
 
THIS DEED IN LIEU AGREEMENT (“Agreement”) is entered into as of February 7, 2012
(the “Effective Date”), by and among PRESIDIO HOTEL FORT WORTH, L.P., a Texas
limited partnership (“Borrower”), PHM SERVICES, INC., a Nevada corporation (“PHM
Services”), and PRESIDIO FT. WORTH HOTEL, L.L.C., a Nevada limited liability
company (“Lender”).
 
RECITALS
 
A.           Borrower is the owner in fee simple of certain land and
improvements located in Fort Worth, Texas (such land being more fully described
on Exhibit A attached hereto and incorporated herein by this reference, the
“Property”).
 
B.           Lender, as successor, and Borrower are parties to the following
documents:  (i) Promissory Note Secured By Mezzanine Deed of Trust dated May 1,
2008; (ii) Mezzanine Deed of Trust, Security Agreement And Fixture Filing With
Assignment of Rents dated as of April 30, 2008; (iii) Mezzanine Assignment of
Leases and Rents dated as of April 30, 2008; (iv) Mezzanine Loan Agreement dated
as of April 30, 2008; (v) Mezzanine Security Agreement dated as of April 30,
2008; (vi) Mezzanine Assignment of Agreements dated as of April 30, 2008; (vii)
UCC-1 Financing Statement filed with the Texas Secretary of State as Instrument
No. 08-0015967703; (vii) Mezzanine Guaranty dated as of April 30, 2008 executed
by Sushil R. Patel, Elizabeth S. Brannon-Patel, Edward S. Delorme, Usha Delorme,
PHM Services and PHG Tx. Management Corp. (collectively, the “Guarantors”); and
(viii) Mezzanine Environmental Indemnity dated as of April 30, 2008.  All the
foregoing documents and all other documents and instruments related thereto, as
amended, are referred to herein as the “Loan Documents”.
 
C.           On January 17, 2012 Lender filed a Notice of Trustee’s Sale with
the Tarrant County clerk’s office (the “Notice of Sale”).  Pursuant to the
Notice of Sale, Edward J. Fields Jr., as trustee (“Trustee”), scheduled the
Property and certain other related property to be sold by trustee’s sale on
February 7, 2012 (the “Trustee’s Sale”).
 
D.           Borrower and Lender desire to enter into this Agreement in order to
avoid the Trustee’s Sale and provide a deed-in-lieu to the Property to Lender,
all pursuant to the terms and conditions of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt, fairness and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Pass on Trustee’s Sale.  Effective as of the Effective Date, Lender
agrees to forego and not effect the Trustee’s Sale scheduled for February 7,
2012.  By its execution hereof, Lender hereby instructs the Trustee to forego
and not conduct the Trustee’s Sale scheduled for February 7, 2012.
 
2.           Transfer of Property.  Concurrently with Borrower’s execution
hereof, Borrower shall execute, acknowledge and deliver to Lender a grant deed
for the Property in the form of Exhibit B (“Deed”).  Lender may immediately
record the Deed in the Official Records of Tarrant County, Texas.  February 7,
2012 is referred to herein as the “Transfer Date”).
 

 
 

--------------------------------------------------------------------------------

 



 
3.           Satisfaction and Covenant Not to Sue.  The transfer of the Property
from Borrower to Lender pursuant to the Deed is, and shall be deemed to be, in
full and complete performance of any and all covenants, agreements, obligations
and liabilities of Borrower or Guarantors under the Loan Documents.  Such full
and complete performance shall be presently operative and effective and not
conditioned on any act, thing or circumstance.  Lender agrees not to commence
any action, suit, claim or cause of action against Borrower or Guarantors with
respect to any obligation under the Loan Documents. Notwithstanding the
foregoing release, if the transfer shall be overturned by judicial decision in
an action brought by Dougherty (defined below) then the provisions of this
Agreement shall be of no force and effect.
 
4.           Release.  Borrower for itself and its respective successors and
assigns, as of the Effective Date, hereby absolutely and irrevocably waives,
releases and forever discharges Lender, and its respective members, managers,
assigns, partners, officers, shareholders, directors, agents, servants,
contractors, employees, parent and subsidiary corporations and
predecessors-in-interest (collectively, “Released Parties”) from any and all
claims, rights, demands, actions, suits, causes of actions, damages,
counterclaims, defenses, losses, costs, obligations, liabilities and expenses of
every kind or nature, known or unknown, suspected or unsuspected, fixed or
contingent, foreseen or unforeseen (collectively “Claims”), arising out of or
relating directly or indirectly to any circumstances or state of facts
pertaining to the Loan or the Loan Documents, including Claims related to the
actions of the Released Parties in administering the Loan or negotiating the
Loan Documents and claims of lender liability, fraud, duress, illegality, usury,
waiver, bad faith, interference in Borrower’s business, or any nonperformance of
any agreement or obligation related thereto, or any statements, representations,
acts or omissions, intentional, willful, negligent or innocent, by any of the
Released Parties in any way connected with, relating to or affecting, directly
or indirectly, the Loan or the Loan Documents.  The foregoing shall not
constitute a release of any of Lender’s obligations under this Agreement.
 
5.           Asset Management. Lender hereby engages and appoints PHM Services,
as Lender’s exclusive asset managing agent, to oversee operation of the Property
on the terms and conditions set forth in this Agreement, and PHM Services agrees
to perform on the terms and conditions set forth in this Agreement.
 
5.1           Status of PHM Services; Limitation on Authority.  PHM Services
shall act under this Agreement as an independent contractor and not as Lender’s
agent.  PHM Services shall not have the right, power or authority to enter into
agreements or incur liability on behalf of Lender except as expressly set forth
herein.  Any action taken by PHM Services which is not expressly permitted by
this Agreement shall not bind Lender.
 
5.2           Standard of Performance.  PHM Services will perform its duties in
a diligent, careful and professional manner to maximize all potential revenues
to Lender and to minimize expenses and losses to Lender.  The services of PHM
Services are to be of a scope and quality not less than those generally
performed by a first class, professional asset manager of properties similar in
type and quality to the Property and located in the same market area as the
Property.  PHM Services will at all times act in good faith, in a commercially
reasonable manner and as an independent contractor with respect to the proper
protection of and accounting for the Property and its related property.
 
5.3           Duties of PHM Services.  Without limiting the obligations of PHM
Services under other provisions of this Agreement, PHM Services will have the
following specific duties:
 
(a)           Books and Records.  PHM Services is in possession of the books and
records for the Property.  Lender may require PHM Services at any time during
the term of this Agreement to furnish Lender a complete list of and copies of
all books, records and personal property regarding the Property and any Property
Documents (defined below) then known to PHM Services.
 
(b)           Oversight of Property Manager. PHM Services will use diligent,
commercially reasonable efforts to oversee the efforts of the hotel manager,
Richfield Hospitality, regarding the operation and management of the Property.
 

 
 

--------------------------------------------------------------------------------

 



 
(c)           Property Documents.  Unless notified otherwise by Lender, PHM
Services will pay all sums from time to time due from of the Property under and
otherwise comply with the obligations of Lender under Dougherty Loan Documents
(defined below), and any other service contracts and other agreements now or
hereafter affecting the Property (the “Property Documents”).
 
(d)           Maintenance.  PHM Services will cause the hotel manager to
maintain and repair the Property as required by the Property Documents and in
accordance with standards acceptable to Lender.  PHM Services shall obtain (and
record, if recording is necessary to make the same effective) from all
contractors, subcontractors, vendors and suppliers to the Property, waivers of
liens for any and all work, material and supplies furnished to or for the
Property, prior to the payment of any compensation to, and, each time payment is
requested by, any such contractor, subcontractor, vendor or supplier.
 
(e)           Taxes.  PHM Services will promptly send to Lender upon receipt all
notices regarding taxes and recommend from time to time the advisability of
contesting either the validity or the amount of the taxes on the
Property.  Lender shall pay all such taxes unless Lender requests PHM Services
to pay such taxes, in which case PHM Services shall pay such taxes.
 
(f)           Insurance.  PHM Services will carry, or cause the hotel manager,
Richfield Hospitality, to carry such insurance as is required by the Dougherty
Loan Documents.
 
(g)           Compliance With Laws.  PHM Services will take such action as may
be necessary to comply with any and all laws applicable to the Property and PHM
Services’ employees and with all orders regarding the Property of the Board of
Fire Underwriters or other similar bodies, and which comes to PHM Services’
attention as a result of PHM Services’ diligent performance of its duties
hereunder.
 
(h)           Construction.  If Lender should authorize any construction on the
Property, PHM Services will  review and forward to Lender all drawings, plans
and specifications pertaining to such construction, together with a
recommendation as to approval thereof by Lender;  supervise the construction
work;  solicit or supervise the solicitation of competitive bids;  review and
forward to Lender copies of all bids obtained in accordance with any
construction contract with a recommendation to Lender based on cost, quality,
estimated completion date, and reputation of the contractors and, if requested
by Lender, execute the construction contract on receipt of Lender’s written
approval;  require that all construction contracts and subcontracts contain
provisions adequately protecting Lender, in accordance with local procedures,
against mechanic’s, materialmen’s or similar liens affecting the Property and
requiring ten percent (10%) retention until at least thirty (30) days after
completion;  inspect all work in place;  prepare and review all draw requests
for submission to Lender and, if requested by Lender, pay all draw requests on
approval by Lender;  obtain from each general contractor performing or
contracting for the work  certificate(s) of insurance evidencing current
comprehensive general liability ($2,000,000 per occurrence) including
contractual and construction liability, auto liability, and  for contracts that
exceed Two Hundred Fifty Thousand Dollars ($250,000) and/or six (6) months to
complete, a statutory payment and performance bond covering such work.  The
general contractor shall require any subcontractor engaged by it to obtain and
maintain the same insurance coverage required of the general contractor.  Draw
requests shall be paid in time to obtain any applicable discounts.
 
(i)           Notices.  PHM Services will promptly notify Lender of any of the
following in any way relating to the Property: notice of any claim of violation
of any governmental or legal requirement, any notice of any claim of liability,
any summons or other legal process, any damage, any actual or alleged personal
injury or property damage, any default or alleged default by landlord or tenant
under any lease, and any other material information.  PHM Services will fully
cooperate with Lender in all legal and arbitration proceedings relating to the
Property.  PHM Services shall promptly investigate and make a full timely
written report to Lender and to the applicable insurance company of all
accidents and claims for damages relating to the Property, any damage or
destruction to the Property and the estimated cost of repair thereof, and PHM
Services shall prepare any and all additional reports required by any insurance
company in connection therewith (all such reports shall be filed in a timely
manner with the appropriate insurance company as required under the terms of the
relevant insurance policy).
 

 
 

--------------------------------------------------------------------------------

 



 
(j)           Contracts.  PHM Services will not execute or otherwise enter into
or bind Lender as to any contract or agreement without  furnishing a copy of
same to Lender and  receiving the prior written consent of Lender; provided,
however, that PHM Services may enter into contracts on behalf of Lender in the
ordinary course of the management of the Property for the acquisition of
utility, maintenance and other services and for the furnishing of services to
tenants of the Property if the expense to be incurred under any such contract is
set forth in the most recent Budget approved by Lender, whether payable in
installments or a lump sum.
 
(k)           Operating Account. PHM Services shall deposit all revenues
collected from the operation of the Property, including any and all advance
rents, into an Operating Account (“Operating Account”) designated by Lender
twenty-four (24) hours of receipt.  Disbursements for all property expenses,
unless otherwise specified in this Agreement, will be made by the PHM Services
using the Operating Account.  The funds in the Operating Account may not be
co-mingled with other funds of the PHM Services or funds of other properties.
 
(l)           Indemnity. PHM Services agrees to indemnify, defend and hold
harmless Lender from and against any and all loss, costs, expenses (including
reasonable attorneys’ fees) liability or damage suffered or incurred by Lender
arising from or in connection with  the breach or failure of PHM Services to
perform in accordance with the terms of this Agreement by PHM Services,  the
willful or negligent act or omission of PHM Services or of its employees, or
from any act or omission of PHM Services or of its employees which is contrary
to applicable laws or regulations, hereof.
 
(m)           Records.  PHM Services shall maintain a comprehensive system of
office records, books, accounts, correspondence, contracts and documents, which
shall belong to Lender.  Lender and others designated by Lender shall at all
times have access to such records, books, accounts, correspondence, contracts
and documents, and to all vouchers, files and all other material pertaining to
the Property and this Agreement, all of which PHM Services agrees to keep safe,
available and separate from any records not having to do with the
Property.  Lender shall have the right to conduct a review and/or audit of such
records, books, accounts, correspondence, contracts and documents at its own
expense, and PHM Services agrees that Lender and Lender’s auditors will have
full and complete access to and cooperation from PHM Services’ officers, staff
and other employees in connection with any such review and/or audit.  PHM
Services shall hold all such books and records and make them available to Lender
for three (3) years following the termination of this Agreement, unless Lender
requests and receives all such books and records upon termination of this
Agreement.
 
(n)           Budgets.  Within ten (10) days after the date of this Agreement,
PHM Services shall deliver to Lender an itemized statement (a “Budget”) of the
estimated receipts and disbursements for a twelve (12) month fiscal period with
all subsequent Budgets due on each anniversary thereof.  Upon request by Lender,
PHM Services shall submit a revised and updated Budget on or before January 31,
April 30, and July 31 of each calendar year during the term of this
Agreement.  Each Budget shall break down estimated receipts and disbursements on
a month-by-month basis.  Lender will approve or disapprove each Budget in
writing (as used herein, “approved Budget” means a Budget approved in writing by
Lender) within a reasonable time after the receipt of same, and PHM Services
will make any changes in the Budget requested by Lender.  PHM Services may
revise budget from time to time as mutually agreed by Lender and PHM
Services.  However, the budget must be amended if total operating expenses on a
twelve (12) month annualized basis exceed one hundred five percent (105%) of the
approved Budget.
 
(o)           Capital Expenses.  Capital expenditures shall be monitored
separately from regular operating expenses.  PHM Services must obtain
authorization from Lender before capital expenditures in excess of Ten Thousand
Dollars ($10,000) are made.  Upon receipt of approval from the Lender for
capital expenditures in excess of the amount described herein, PHM Services may
commence the purchase and installation of major items and new or replacement
equipment.  Upon completion of any capital project or upon completion of a
significant portion of the project, PHM Services shall obtain an unconditional
lien release for the final or substantial progress payment billed by the vendor.
 

 
 

--------------------------------------------------------------------------------

 



 
(p)           Compensation for Asset Management Services.  PHM Services shall be
paid One Thousand Dollars ($1,000) per month for its services.
 
(q)           Term.  This asset management assignment and appointment shall
commence on the date of this Agreement and shall continue until July 31, 2012
unless sooner terminated as provided below;
 
(r)           Termination For Cause.  Lender may terminate the provisions of
this Section 5 at any time, effective immediately upon notice to PHM Services,
if  PHM Services defaults in its obligations under this Agreement and the
default is not cured within thirty (30) days after receipt by Lender of written
notice thereof setting forth the default; or  a petition for relief in
bankruptcy or reorganization or arrangement under any state statute, filed by or
against PHM Services or any affiliate of PHM Services.  PHM Services may
terminate this Agreement, effective immediately upon notice to Lender, if Lender
defaults in its obligations under this Agreement and the default is not cured
within thirty (30) days after receipt by Lender of written notice thereof
setting forth the default.
 
5.4           Marketing and Sale of Property.  PHM Services as asset manager
pursuant to the provisions hereof and on behalf of Lender, shall use
commercially reasonable efforts to market the Property for a sale to a third
party by July 31, 2012. If the Property is under contract to a bone fide third
party by July 31, 2012, then Lender will allow additional reasonable time for
the closing of such sale, but not beyond October 31, 2012. Such sale shall be on
terms and conditions acceptable to Lender in its reasonable discretion;
provided, however, that Lender shall not withhold its consent to a sale of the
Property if the purchase price for the Property is not less than the sum
necessary for Lender to receive Eleven Million Dollars ($11,000,000) and if the
purchase is otherwise on terms and conditions which are commercially
reasonable.  Until July 31, 2012, PHM Services shall have the exclusive right to
market the Property and discuss the sale with potential purchasers and other
parties.  PHM Services shall have the right, on behalf of Lender, to enter into
such agreements as are acceptable to Lender in its reasonable discretion for the
listing of the Property in connection with such sale.
 
6.           Profit Sharing from Sale of Property.  As used herein, “Net
Proceeds from Sale” shall mean the gross proceeds from a sale of the Property
minus all normal and customary closing costs payable by Lender in connection
with such sale.  Upon a sale or other transfer or conveyance of the Property in
accordance with Section 5.4 above, the Net Proceeds from such sale shall be
distributed as follows: (i) first, to Dougherty Funding, L.L.C., a Delaware
limited liability company (“Dougherty”), to the extent necessary to satisfy
amounts then due and owing to Dougherty pursuant to the loan extended by
Dougherty (or by lenders for which Dougherty acts as agent) to Borrower and
secured by a first priority lien on the Property, as evidenced by that certain
Loan Agreement dated as of March 16, 2007 between Borrower and Dougherty, as
amended and related Construction Deed of Trust and Fixture Filing, of even date
therewith and recorded in the Official Records of Tarrant County Texas, under
document number D207095284 (such Loan Agreement and Construction Deed of Trust
and Fixture Filing, and all documents and instruments evidencing or securing the
loan referenced in such Loan Agreement and Construction Deed of Trust and
Fixture Filing being referred to herein as the “Dougherty Loan Documents”); (ii)
second, Eleven Million Dollars ($11,000,00.00) to Lender, plus any out-of-pocket
expenses of Lender and advances of working capital made by Lender with respect
to the Property after the Effective Date to satisfy operating cash shortfalls
for the Property, plus any payments made by Lender to Dougherty which reduces
the principal amount due under the Dougherty Loan Documents; (iii) third, Three
Million Dollars ($3,000,000.00) to PHM Services; and (iv) fourth, after payments
of the amounts described in subparts (i) through (iii) above, fifty percent
(50%) to Lender and fifty percent (50%) to PHM Services.  The rights of PHM
Services under this Section 6 shall serve as separate and independent
consideration for PHM Services’ agreement to serve as asset manager of the
Property and to market the Property pursuant to Section 5 above.
 

 
 

--------------------------------------------------------------------------------

 



 
7.           Miscellaneous.
 
7.1           Entire Agreement.  This Agreement supersedes any prior agreement,
oral or written, and contain the entire agreement among Lender and Borrower with
respect to the subject matter hereof.  Any amendment or supplement to this
Agreement shall be null and void unless the same is in writing signed by all
parties hereto.  This Agreement shall not create any rights in any third party,
except as expressly provided in Section 7.8 below.  This Agreement and may be
amended by the parties hereto as set forth herein without liability to any third
party; provided, however, that if any such amendment decreases or limits the
rights of the Guarantors, such amendment shall be effective as to the Guarantors
only if such Guarantors consent to such amendment.
 
7.2           Further Assurances.  Each party shall cause to be executed,
acknowledged or delivered any and all further instruments and documents as may
be necessary or proper to carry out the intent and purpose of this Agreement.
 
7.3           Construction.  This Agreement shall be construed as a whole and in
accordance with its fair meaning.  Captions and organizations are for
convenience only and shall not be used in interpreting this Agreement.  Whenever
the words “including”, “include” or “includes” are used in this Agreement, they
shall be interpreted in a non-exclusive manner as though the words “without
limitation” immediately followed the same.  Masculine, feminine, or neuter
gender and the singular and the plural number, shall each be considered to
include the other whenever the context so requires.
 
7.4           Governing Law.  This Agreement shall be governed by Texas law,
without giving effect to any choice or conflict of laws principles.
 
7.5           Counterparts.  This Agreement may be executed in any number of
counterparts so long as each signatory hereto or thereto executes at least one
such counterpart.  Each such counterpart shall constitute one original but all
such counterparts taken together shall constitute one and the same instrument.
 
7.6           Controversy.  In the event of any controversy, claim or dispute
between or among the parties hereto affecting or relating to the purposes or
subject matter of this Agreement, the prevailing party or parties shall be
entitled to recover from the nonprevailing party or parties all of its expenses,
including, but not by way of limitation, attorneys’ fees.
 
7.7           Transfer Subject to First Lien.  Lender acknowledges and agrees
that the transfer of the Property pursuant to this Agreement is subject to the
Dougherty Loan Documents and the first priority lien created under the Dougherty
Loan Documents. Lender and Borrower shall cooperate and use commercially
reasonable efforts for Lender to achieve a modification of the Dougherty Loan
Documents to extend the maturity date thereunder. Lender shall use commercially
reasonable efforts to defend any enforcement by Dougherty of the Dougherty Loan
Documents against the Property (which might require a bankruptcy filing by
Lender) or the Guarantors.
 
7.8           Guarantors Third Party Beneficiaries.  Guarantors are intended to
be, and are, third party beneficiaries of this Agreement.
 
7.9           References.  References in this Agreement to paragraphs or
Exhibits shall refer to paragraphs and exhibits to this Agreement unless the
context requires otherwise.  All exhibits are hereby incorporated into this
Agreement in their entirety by this reference.
 
7.10           Time of the Essence.  Time is of the essence of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
7.11           Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.
 
7.12           Confidentiality.  The terms of this Agreement shall be held in
confidence by Borrower and Lender and shall not be disclosed by Borrower or
Lender to any party, other than to Borrower’s or Lender’s respective attorneys
or as required by applicable law.
 
 [Signatures appear on the following page.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
“BORROWER”:


PRESIDIO HOTEL FORT WORTH, L.P.,
a Texas limited partnership


By:           Presidio Hotel GenPar, LLC, a Texas
limited liability company, its General Partner




BY:  _______________________________
NAME: SUSHIL PATEL
TITLE:  MANAGER
 
“LENDER”:


PRESIDIO FT. WORTH HOTEL, L.L.C., a Nevada limited liability company




BY:  _______________________________
NAME: _____________________________
TITLE:  ____________________________
 
“PHM SERVICES”:


PHM SERVICES, INC., a Nevada corporation




BY:  _______________________________
NAME: SUSHIL PATEL
TITLE:  AUTHORIZED OFFICER
 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Legal Description
 
TRACT 1 (Fee Simple):


Being a tract of land situated in Ft. Worth, Tarrant County, Texas, and being
all of Block D-1-R, a resubdivision of Block D-1, Dagget’s Addition, an addition
to the City of Ft. Worth, Texas, according to the Plat recorded in Volume 388-81
on Page 28 of the Tarrant County Deed Records and being more particularly
described as follows:


BEGINNING at the intersection of the South Line of 15th Street (60’ R.O.W.) with
the West line of Calhoun Street (60’ R.O.W.);


THENCE, South 30 degrees 00 minutes 00 seconds East, a distance of 460.00 feet
with the West Line of Calhoun Street (60’ R.O.W.) to a point for corner, said
point being the intersection of the West Line of Calhoun Street (60’ R.O.W.)
with the North Line of East Lancaster Avenue (17th Street) (Variable R.O.W.);


THENCE, South 60 degrees 00 minutes 00 seconds West, a distance of 100.00 feet
along said North Line of East Lancaster Avenue (17th Street) (Variable R.O.W.)
to the beginning of a curve to the right, said curve having a central angle of
10 degrees 51 minutes 01 seconds and a radius of 445.26 feet;


THENCE, along the arc of said Southwesterly curve, a distance of 84.32 feet to
the beginning of a curve to the right, said curve having a central angel of 79
degrees 00 minutes 39 minutes and a radius of 20.00 feet;


THENCE, along the arc of said Southwesterly curve, a distance of 27.58 feet to a
point for corner, said point being the intersection of the East Line of Commerce
Street (80’ R.O.W.) with the North Line of East Lancaster Avenue (17th Street)
(Variable R.O.W.);


THENCE, North 30 degrees 00 minutes 00 seconds West, a distance of 432.41 feet
with the East Line of Commerce Street (80’ R.O.W.) to a point for corner, said
point being the intersection of the East Line of Commerce Street (80’ R.O.W.)
with the South Line of 15th Street (60’ R.O.W.);


THENCE, North 60 degrees 00 minutes 00 seconds East, a distance of 200.00 feet
along said South Line of 15th Street (60’ R.O.W.) back to the PLACE OF BEGINNING
and containing 2.102 acres (91,572 sq. ft.) of land.

 
 

--------------------------------------------------------------------------------

 





TRACT 2 (Appurtenant Easement):


Exclusive easement interest appurtenant to Tract 1 created pursuant to the
certain Parking Easement and Temporary Staging Agreement dated as of February
28, 2006, granted by PHFW, LP, and recorded as Document No. 206057958 of the
Real Property Records of Tarrant County, Texas.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Deed
 
DEED
 
STATE OF TEXAS                                           Sec.
 
Sec.
 
COUNTY OF TARRANT                                           Sec.
 
Effective Date:
February 7, 2012
Grantor:
Presidio Hotel Fort Worth, LP,
a Texas limited partnership
Grantee:
Presidio Ft Worth Hotel, LLC,
a Nevada limited liability company
Grantee’s Address:
c/o Vestin Mortgage, Inc.
6149 S. Rainbow Blvd.
Las Vegas, Nevada 89118
Attn: Daniel B. Stubbs
 
Deed of Trust:
Mezzanine Deed of Trust, Security Agreement And Fixture Filing With Assignment
of Rents dated as of April 30, 2008 (the “Deed of Trust”) executed by Grantor to
Edward J. Fields, Jr., Trustee, for the benefit of Vestin Originations, Inc., a
Nevada corporation (“Original Lender”), recorded May 7, 2008 as Instrument No.
D208168700, as amended by Loan Modification Agreement recorded September 19,
2008 as Instrument No. D208364211, and Second Loan Modification Agreement
recorded October 2, 2009 as Instrument No. D209262550, Real Property Records,
Tarrant County, Texas
Assignment:
The Deed of Trust was assigned to Grantee by Assignment of Deed of Trsut dated
November 30, 2011, recorded December 12, 2011 as Instrument No. D211298678, Real
Property Records, Tarrant County, Texas
Secures:
Promissory Note Secured By Mezzanine Deed of Trust dated May 1, 2008 in the
original principal sum of $10,600,000.00 executed by Grantor and payable to
Original Lender; and Promissory Note Secured By Mezzanine Deed of Trust dated
September 18, 2008 in the original principal sum of $1,205,000 executed by
Grantor and payable to Vestin Realty Mortgage II, Inc.
Property:
All real property, improvements and personal property described as collateral in
the Deed of Trust; the legal description of the real property is also, for the
sake of convenience, described on Exhibit A attached hereto and made a part
hereof for all purposes; however, the description of the real property,
improvements and personal property in the Deed of Trust will control to the
extent of any conflict or any deficiency in such description contained in this
Notice of Trustee’s Sale, it being the intent that the “Property”, for all
purposes hereof, means all property, real, personal, tangible and intangible,
which constitutes collateral under, and described in, the Deed of Trust.

Conveyance.  Grantor conveys to Grantee the Property, together with all and
singular the rights and appurtenances thereto in any way belonging, to Grantee
and Grantee’s and its successors and assigns forever, to have and to hold, the
Property, together with the rights, privileges and appurtenances thereto unto
Grantee and its successors and assigns, forever.
 
Warranty of Title. Grantor does hereby bind itself and its successors and
assigns to warrant and forever defend all and singular the said premises unto
Grantee, its successors and assigns against every person whomsoever lawfully
claiming, or to claim the same, or any part thereof, subject to the exceptions
of title contained in the Deed of Trust.
 
Consideration. This Deed is made for consideration of (a) $10.00 and other
valuable consideration paid by Grantee to Grantor, (b) assumption by Grantee of
ad valorem taxes for 2012 and subsequent years.
 
Nonmerger. Neither Grantor nor Grantee intend that there be, and there will
never be, a merger of the Deed of Trust lien with the fee simple title or any
other interest of Grantee in the Property by virtue of this conveyance, and the
parties expressly provide that any interest in the Deed of Trust lien and fee
simple title will be and remain at all times separate and distinct.
 


 
BORROWER:


PRESIDIO HOTEL FORT WORTH, LP,
a Texas limited partnership


By:           Presidio Hotel GenPar, LLC,
a Texas limited liability company


Its:           General Partner


By:                                                      
Name:             Sushil R. Patel
Title:             Manager


STATE OF NEVADA
)

 
)
SS.

COUNTY OF CLARK
)



This instrument was acknowledged before me on this _____ day of February 2012 by
Sushil R. Patel, Manager of Presidio Hotel GenPar, LLC, a Texas limited
liability company, general partner of Presidio Hotel Fort Worth, LP, a Texas
limited partnership known/proved to me to be the person whose name is subscribed
to this instrument and who acknowledged to me that he executed the same freely
and voluntarily.




______________________________
Notary Public




 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
REAL PROPERTY
 
TRACT 1 (Fee Simple):


Being a tract of land situated in Ft. Worth, Tarrant County, Texas, and being
all of Block D-1-R, a resubdivision of Block D-1, Dagget’s Addition, an addition
to the City of Ft. Worth, Texas, according to the Plat recorded in Volume 388-81
on Page 28 of the Tarrant County Deed Records and being more particularly
described as follows:


BEGINNING at the intersection of the South Line of 15th Street (60’ R.O.W.) with
the West line of Calhoun Street (60’ R.O.W.);


THENCE, South 30 degrees 00 minutes 00 seconds East, a distance of 460.00 feet
with the West Line of Calhoun Street (60’ R.O.W.) to a point for corner, said
point being the intersection of the West Line of Calhoun Street (60’ R.O.W.)
with the North Line of East Lancaster Avenue (17th Street) (Variable R.O.W.);


THENCE, South 60 degrees 00 minutes 00 seconds West, a distance of 100.00 feet
along said North Line of East Lancaster Avenue (17th Street) (Variable R.O.W.)
to the beginning of a curve to the right, said curve having a central angle of
10 degrees 51 minutes 01 seconds and a radius of 445.26 feet;


THENCE, along the arc of said Southwesterly curve, a distance of 84.32 feet to
the beginning of a curve to the right, said curve having a central angel of 79
degrees 00 minutes 39 minutes and a radius of 20.00 feet;


THENCE, along the arc of said Southwesterly curve, a distance of 27.58 feet to a
point for corner, said point being the intersection of the East Line of Commerce
Street (80’ R.O.W.) with the North Line of East Lancaster Avenue (17th Street)
(Variable R.O.W.);


THENCE, North 30 degrees 00 minutes 00 seconds West, a distance of 432.41 feet
with the East Line of Commerce Street (80’ R.O.W.) to a point for corner, said
point being the intersection of the East Line of Commerce Street (80’ R.O.W.)
with the South Line of 15th Street (60’ R.O.W.);


THENCE, North 60 degrees 00 minutes 00 seconds East, a distance of 200.00 feet
along said South Line of 15th Street (60’ R.O.W.) back to the PLACE OF BEGINNING
and containing 2.102 acres (91,572 sq. ft.) of land.

 
 

--------------------------------------------------------------------------------

 





TRACT 2 (Appurtenant Easement):


Exclusive easement interest appurtenant to Tract 1 created pursuant to the
certain Parking Easement and Temporary Staging Agreement dated as of February
28, 2006, granted by PHFW, LP, and recorded as Document No. 206057958 of the
Real Property Records of Tarrant County, Texas.


 


 


 



 
 

--------------------------------------------------------------------------------

 
